Opinion,
Me. Chief Justice Gordon :
This was an action of debt, and the plaintiff declared on an exemplification from the Court of Common Pleas of the county of Cuyahoga, state of Ohio. On offer of this exemplification the defendant interposed the objection that the plaintiff had declared upon a judgment obtained by the plaintiff against the defendant in the Court of Common Pleas of Cuyahoga county, and the record offered was a judgment obtained before a justice of the peace. This objection was overruled and the record admitted. The question, then, that we have before us is the correctness of this ruling.
The argument on part of the plaintiff in error assumes that the entry of the justice’s transcript, in accordance with the Ohio Statute, did not make it a judgment of that court; for it seems to be conceded that if, under the laws of that state, it is to be treated as a judgment of the Common Pleas, it must, under the 4th article of the constitution of the United States, be so treated in this state. We must give “full faith and credit ” to the public acts, records, and judicial proceedings of the state of Ohio. What, then, was the credit given to these proceedings in the courts of that state ? Did the entry of the transcript give it the force of a judgment of the Common Pleas? If so, it is beyond the reach of collateral inquiry either in that state or this. But .to determine this question we need go no farther than the Ohio statute itself. That statute provides for the entry of the transcript in the Common Pleas, and by force of such entry it becomes a lien on the defendant’s real- estate. It further provides, sec. 5379: “Execution may *56be issued on such judgment at any time after filing the transcript as if the judgment had been rendered in court; but the lien to remain as provided in the preceding section.” From tins it follows, that the “ credit ” given to an entry of this kind in Ohio, is the same as if the judgment had been rendered in the court of Common Pleas. This determines its status in this state; hence, the court below was right in refusing to sustain the defendant’s objection, and in admitting the transcript in evidence.
The judgment is affirmed.